Citation Nr: 0417320	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-17 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for the purpose of establishing eligibility 
for VA death benefits.


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to June 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In her June 2003 VA Form 9, Appeal to the Board of Veterans' 
Appeals, the appellant marked a box next to the sentence, "I 
do not want a [Board] hearing."  At the end of that 
sentence, she wrote, "in the office.  I'm not able to travel 
[too] far due to medication side effects[,] but I do want [a] 
hearing."  The appellant has clearly requested a hearing.  
It is unclear what type of hearing the appellant desires.  
This should be clarified with the appellant.

Additionally, the Board notes that in June 2003 the veteran's 
accredited representative submitted a Statement of Accredited 
Representative in Appeals Case.  It is unclear whether the 
service organization represents the appellant.  No VA Form 
23-22, Appointment of Veterans Service Organization as 
Claimant's Representative, from the appellant is contained in 
the record.  This should be clarified with the appellant.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on her 
part.

1.  The RO should clarify whether the 
appellant is represented by a veterans 
service organization.

2.  The RO should clarify the type of 
hearing-by videoconference with a 
Veterans Law Judge, before a traveling 
Veterans Law Judge, or before a Hearing 
Officer at the RO-that the appellant 
desires.

3.  Thereafter, the RO should schedule 
the appellant for a hearing, in 
accordance with applicable law.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

